DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 12/28/2021. Claims 1-20 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 Response to Amendment
Applicant’s amendments to the claims have overcome the objection to claim 9 and the 35 U.S.C. 101 rejections of claims 1-20 set forth in the final Office action mailed 09/28/2021. Accordingly, this objection and these rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 12/28/2021 have been fully considered.
Regarding claim rejections under 35 U.S.C. 101:
	On pages 8-9 of the remarks, applicant has argued that the claims are subject-matter eligible because “amended independent claim 1 improves computer functionality by automatically identifying one or more locations susceptible to traffic accidents based at least in part on the one or more risk factors. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities.” The examiner respectfully disagrees, because “the first computer” recited in claim 1 is a generic computer that is simply employed as a tool for performing the abstract idea (see MPEP 2106.05(f)); identifying risk factors associated with roads 
	On page 9 of the remarks, applicant has further argued that “even assuming, arguendo, that the claims are directed to an abstract idea, Applicant submits that the claims are integrated into a practical application which renders the claimed subject matter patent-eligible” because “‘implementing the at least one prescriptive road safety measure at the one or more locations susceptible to traffic accidents’ meaningfully limits the subject matter” of the claims to a practical application that is subject-matter eligible. The examiner agrees, and so the rejections of claims 1-20 under 35 U.S.C. 101 have been withdrawn.
Regarding claim rejections under 35 U.S.C. 102 and 103:
Applicant’s arguments on pages 10-12 of the remarks regarding the rejections of the claims under 35 U.S.C. 102 and 103 are moot in view of the new grounds of rejection under the combination of Chan and Nepomuceno et al. (US 2021/0325191 A1), which is necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,222,228 B1), hereinafter Chan, in view of Nepomuceno et al. (US 2021/0325191 A1), hereinafter Nepomuceno.
Regarding claim 1:
		Chan discloses the following limitations:
“A method comprising: receiving, by at least a first computer, a first dataset comprising sensor data obtained by one or more sensors in a first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“analyzing, by the first computer, at least the sensor data in the first dataset to identify one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“providing, by the first computer and based at least in part on identifying the one or more risk factors, an indication of one or more locations susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)

“determining, by the first computer and based at least in part on providing the indication of the one or more locations susceptible to traffic accidents, at least one prescriptive road safety measure, wherein the at least one prescriptive road safety measure comprises installing a speed bump at the one or more locations susceptible to traffic accidents, installing a traffic light at the one or more locations susceptible to traffic accidents, or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents.” (See at least Nepomuceno ¶¶ 7 and 51-54, which disclose that a “processor 202 may identify a risk map area,” and then “A user may rely on the displayed risk map to evaluate the risk of various areas depicted within the map area. For example, a civil engineer may rely on the risk map to identify areas that potentially need infrastructure improvement. For example, a high-risk area may need additional stop lights or street lights to reduce the number and/or severity of collisions at the area.” Determining that an area needs an additional stop light reads on determining a prescriptive road safety measure and installing a traffic light as recited in the claim limitation.)
“and implementing the at least one prescriptive road safety measure at the one or more locations susceptible to traffic accidents.” (See at least Nepomuceno ¶¶ 7 and 54, which disclose that “the disclosed systems and methods may be utilized to confidently identify roads, intersections, or bridges most in need of redesign or additional construction (e.g., bypasses, additional stop lights, lane expansion, etc.).” “For example, a civil engineer may rely on the risk map to identify areas that potentially need infrastructure improvement. For example, a high-risk area may need additional stop lights or street lights to reduce the number and/or severity of collisions at the area.”)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the at least one prescriptive road safety measure comprising “installing a speed bump at the one or more locations susceptible to traffic accidents, installing a traffic light at the one or more locations susceptible to traffic accidents, or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “installing a traffic light at the one or more locations susceptible to traffic accidents” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by determining areas in need of infrastructure improvement based on the risk levels in an area as taught by Nepomuceno, because with this modification “The riskiest areas may be categorized as high priority. This prioritization may be especially beneficial in light of the fact that funds for infrastructure construction are often limited.” (See at least Nepomuceno ¶ 7.)
	Regarding claim 2:
Chan in combination with Nepomuceno discloses the “method of claim 1,” and Chan further discloses “wherein providing, by the first computer, the indication of one or more locations susceptible to traffic accidents comprises: generating, by the first computer, at least one of a map, a graphical representation, or a text that identifies the one or more locations on the one or more roads.” (See at least Chan col. 5 ll. 28-39, col. 11 ll. 41-65, and FIG. 5, which disclose “virtual map of the hazardous areas” that can indicate the hazardous areas to a user and suggest alternative travel routes.)
Note that under the BRI of claim 2, consistent with the specification, “generating, by the first computer, at least one of a map, a graphical representation, or a text that identifies the one or more locations on the one or more roads” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a map” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 3:
Chan in combination with Nepomuceno discloses the “method of claim 1,” and Chan further discloses the following limitations:
“wherein the first vehicle is an autonomous vehicle.” (See at least Chan col. 7 ll. 23-37 and col. 11 ll. 41-65, which disclose that the invention can be used with an autonomous vehicle.)
“and wherein the sensor data provides information associated with at least one of a traffic accident that was averted by the autonomous vehicle or a traffic hazard encountered by the autonomous vehicle.” (See at least Chan col. 10 ll. 28-49 and col. 20 ll. 12-30, which disclose the evaluation of the gathered data to indicate and analyze “vehicle incidents or near collisions of the vehicle.” The “near collisions of the vehicle” read on the “traffic accident that was averted by the autonomous vehicle” as recited in the claim limitation.)
Note that under the BRI of claim 3, consistent with the specification, the sensor data providing “information associated with at least one of a traffic accident that was averted by the autonomous vehicle or a traffic hazard encountered by the autonomous vehicle” is treated as an 
	Regarding claim 4:
Chan in combination with Nepomuceno discloses the “method of claim 3,” and Chan further discloses “wherein the sensor data comprises at least one of an image, a video recording, or an audio recording that provides information associated with the at least one of the traffic accident or the traffic hazard.” (See at least Chan col. 4 ll. 7-26, col. 6 l. 64-col. 7 l. 5, col. 10 ll. 28-49, and col. 20 ll. 12-30, which disclose that the system can indicate and analyze “vehicle incidents or near collisions of the vehicle” by using “images acquired via vehicle-mounted cameras and/or sensors.” The data related to “near collisions of the vehicle” reads on the “information associated with… the traffic accident” as recited in the claim limitation.)
Note that under the BRI of claim 4, consistent with the specification, the sensor data comprising “at least one of an image, a video recording, or an audio recording” and providing “information associated with the at least one of the traffic accident or the traffic hazard” are each treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “an image” and “information associated with… the traffic accident” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 9:
		Chan discloses the following limitations:
“A method comprising: receiving, by a first computer, at least a first dataset comprising connected vehicle data obtained by an onboard computer provided in a “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)
“analyzing, by the first computer, at least the connected vehicle data in the first dataset for identifying one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 7 l. 62-col. 8 l. 8, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“providing, by the first computer and based at least in part on the one or more risk factors, an indication of one or more locations that are susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)
The following limitations are not specifically disclosed by Chan, but are taught by Nepomuceno:
“determining, by the first computer and based at least in part on providing the indication of the one or more locations that are susceptible to traffic accidents, at “processor 202 may identify a risk map area,” and then “A user may rely on the displayed risk map to evaluate the risk of various areas depicted within the map area. For example, a civil engineer may rely on the risk map to identify areas that potentially need infrastructure improvement. For example, a high-risk area may need additional stop lights or street lights to reduce the number and/or severity of collisions at the area.” Determining that an area needs an additional stop light reads on determining a prescriptive road safety measure and installing a traffic light as recited in the claim limitation.)
“and implementing the at least one prescriptive road safety measure at the one or more locations susceptible to traffic accidents.” (See at least Nepomuceno ¶¶ 7 and 54, which disclose that “the disclosed systems and methods may be utilized to confidently identify roads, intersections, or bridges most in need of redesign or additional construction (e.g., bypasses, additional stop lights, lane expansion, etc.).” “For example, a civil engineer may rely on the risk map to identify areas that potentially need infrastructure improvement. For example, a high-risk area may need additional stop lights or street lights to reduce the number and/or severity of collisions at the area.”)
Note that under the BRI of claim 9, consistent with the specification, the at least one prescriptive road safety measure comprising “installing a speed bump at the one or more 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by determining areas in need of infrastructure improvement based on the risk levels in an area as taught by Nepomuceno, because with this modification “The riskiest areas may be categorized as high priority. This prioritization may be especially beneficial in light of the fact that funds for infrastructure construction are often limited.” (See at least Nepomuceno ¶ 7.)
	Regarding claim 10:
Chan in combination with Nepomuceno discloses the “method of claim 9,” and Chan further discloses “wherein the connected vehicle data includes machine-to-machine communications between the onboard computer provided in the first vehicle and a third computer that is one of: a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building.” (See at least Chan col. 3 ll. 29-33, col. 7 l. 62-col. 8 l. 25, and col. 9 ll. 16-49, which disclose the collection of data from one or more vehicle sensors, and that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” Since each of the vehicles in the network contains an on-board 
Note that under the BRI of claim 10, consistent with the specification, “a third computer that is one of: a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building” is treated as an alternative limitation. The applicant has elected to use “one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a second vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 11:
Chan in combination with Nepomuceno discloses the “method of claim 10,” and Chan further discloses “wherein the apparatus mounted on the roadside fixture comprises an Internet-of-Things (IoT) device.” (See at least Chan col. 10 ll. 4-19 and col. 15 l. 54-col. 16 l. 7, which disclose that the system includes “smart infrastructure components” capable of transmitting and receiving data over an internet network, and that a “smart infrastructure component 188 may be implemented as a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” A “smart infrastructure component” configured to transmit and receive data over an internet network would read on the “apparatus” recited in the claim limitation.)
	Regarding claim 12:
Chan in combination with Nepomuceno discloses the “method of claim 9,” and Chan further discloses the following limitations:
“wherein the first dataset further comprises sensor data obtained by one or more sensors provided in the first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“the sensor data providing information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle when driving on the one or more roads.” (See at least Chan col. 10 ll. 28-49 and col. 20 ll. 12-30, which disclose the evaluation of the gathered data to indicate and analyze “vehicle incidents or near collisions of the vehicle.” The “near collisions of the vehicle” read on the “traffic accident that was averted by the first vehicle” as recited in the claim limitation.)
Note that under the BRI of claim 12, consistent with the specification, “the sensor data providing information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle when driving on the one or more roads” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “traffic accident that was averted by the first vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 14:
Chan in combination with Nepomuceno discloses the “method of claim 9,” and Chan further discloses the following limitations:
“receiving, in the first computer, from an onboard computer provided in a second vehicle, a second dataset comprising connected vehicle data.” (See at least Chan col. 3 ll. 29-33, col. 7 l. 62-col. 8 l. 25, and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” Each of the vehicles in the network contains an on-board computer and sensors that collect data, allowing the vehicles to transmit and receive collected data.)
“and analyzing, by the first computer, the connected vehicle data in the first dataset and the connected vehicle data in the second dataset to identify the one or more risk factors associated with the one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 7 l. 62-col. 8 l. 25, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose that the vehicles in the network can communicate their data with each other, and then each vehicle can analyze, “via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
Regarding claim 15:
		Chan discloses the following limitations:
“A system comprising: a first computer that includes: at least one memory that stores computer-executable instructions.” (See at least Chan col. 10 l. 58-col. 11 l. 40 and col. 16 l. 59-col. 17 l. 14, which disclose that the system uses a computer with memory and machine-readable instructions.)
“and at least one processor configured to access the at least one memory and execute the computer-executable instructions.” (See at least Chan col. 11 ll. 11-40 and col. 16 
“to at least receive a first dataset comprising at least one of connected vehicle data obtained by an onboard computer provided in a first vehicle or sensor data obtained by one or more sensors provided in the first vehicle.” (See at least Chan col. 3 ll. 29-33, col. 7 ll. 6-14, 23-37, and 51-61, and FIG. 1A, which disclose the collection of data from one or more vehicle sensors.)
“analyze at least one of the connected vehicle data or the sensor data to identify one or more risk factors associated with one or more roads.” (See at least Chan col. 2 ll. 1-27, col. 4 ll. 7-26, col. 19 ll. 27-40, and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas,” which includes the recognition of patterns to determine common causes of accidents in certain hazardous areas. The common causes of collisions read on the “risk factors” recited in the claim limitation.)
“provide, based at least in part on the one or more risk factors, an indication of one or more locations that are susceptible to traffic accidents.” (See at least Chan col. 4 ll. 7-26 and col. 25 ll. 4-24, which disclose “analyzing, via one or more processors, autonomous vehicle sensor data and/or vehicle camera image data to identify and update the hazardous areas.” The “hazardous areas” read on the “locations susceptible to traffic accidents” recited in the claim limitation.)
The following limitations are not specifically disclosed by Chan, but are taught by Nepomuceno:
“determine, based at least in part on the one or more locations that are susceptible to traffic accidents, at least one prescriptive road safety measure, wherein the at least one prescriptive road safety measure comprises installing a speed bump at the one or more locations susceptible to traffic accidents, installing a traffic light at the one or more locations susceptible to traffic accidents, or modifying an operational light sequence of an existing traffic light at the one or more locations susceptible to traffic accidents.” (See at least Nepomuceno ¶¶ 7 and 51-54, which disclose that a “processor 202 may identify a risk map area,” and then “A user may rely on the displayed risk map to evaluate the risk of various areas depicted within the map area. For example, a civil engineer may rely on the risk map to identify areas that potentially need infrastructure improvement. For example, a high-risk area may need additional stop lights or street lights to reduce the number and/or severity of collisions at the area.” Determining that an area needs an additional stop light reads on determining a prescriptive road safety measure and installing a traffic light as recited in the claim limitation.)
“and an installation that includes an implementation of the at least one prescriptive road safety measure at the one or more locations susceptible to traffic accidents.” (See at least Nepomuceno ¶¶ 7 and 54, which disclose that “the disclosed systems and methods may be utilized to confidently identify roads, intersections, or bridges most in need of redesign or additional construction (e.g., bypasses, additional stop lights, lane expansion, etc.).” “For example, a civil engineer may rely on the risk map to identify areas that potentially need infrastructure improvement. For example, a high-risk area may need additional stop lights or street lights to reduce the number and/or severity of collisions at the area.”)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan by determining areas in need of infrastructure improvement based on the risk levels in an area as taught by Nepomuceno, because with this modification “The riskiest areas may be categorized as high priority. This prioritization may be especially beneficial in light of the fact that funds for infrastructure construction are often limited.” (See at least Nepomuceno ¶ 7.)
Regarding claim 16:
Chan in combination with Nepomuceno discloses the system of claim 15,” and Chan further discloses the following limitations:
“a second computer that is one of: located in a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside 
“and wherein the onboard computer provided in the first vehicle is configured to obtain the connected vehicle data based on machine-to-machine communications with the second computer.” (See at least Chan col. 7 l. 62-col. 8 l. 25 and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)
Note that under the BRI of claim 16, consistent with the specification, “a second computer that is one of: located in a second vehicle, is a part of an apparatus mounted on a roadside fixture, or is a part of an apparatus located inside a building” is treated as an alternative limitation. The applicant has elected to use “one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a second computer that is… located in a second vehicle” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 17:
Chan in combination with Nepomuceno discloses the “system of claim 16,” and Chan further discloses “wherein the apparatus mounted on the roadside fixture comprises an Internet-of-Things (IoT) device.” (See at least Chan col. 10 ll. 4-19 and col. 15 l. 54-col. 16 l. 7, which disclose that the system includes “smart infrastructure components” capable of transmitting and receiving data over an internet network, and that a “smart infrastructure component 188 may be implemented as a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” A “smart infrastructure component” configured to transmit and receive data over an internet network would read on the “apparatus” recited in the claim limitation.)
Regarding claim 18:
Chan in combination with Nepomuceno discloses the “system of claim 15,” and Chan further discloses “wherein the sensor data comprises at least one of an image, a video recording, or an audio recording that provides information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle.” (See at least Chan col. 4 ll. 7-26, col. 6 l. 64-col. 7 l. 5, col. 10 ll. 28-49, and col. 20 ll. 12-30, which disclose that the system can indicate and analyze “vehicle incidents or near collisions of the vehicle” by using “images acquired via vehicle-mounted cameras and/or sensors.” The data related to “near collisions of the vehicle” reads on the “information associated with… a traffic accident that was averted by the first vehicle” as recited in the claim limitation.)
Note that under the BRI of claim 18, consistent with the specification, the sensor data comprising “at least one of an image, a video recording, or an audio recording” and providing “information associated with at least one of a traffic accident that was averted by the first vehicle or a traffic hazard encountered by the first vehicle” are each treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “--------an image” and “a traffic accident that was averted by the first vehicle” has been addressed here, the claim is still rejected in its entirety.
Claims 5-6, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in combination with Nepomuceno as applied to claims 1 and 15 above, and further in view of Baughman et al. (US 10,235,886 B1), hereinafter Baughman.
Regarding claim 5:
Chan in combination with Nepomuceno discloses the “method of claim 1,” and Chan further discloses “wherein the first dataset further comprises connected vehicle data… human behavioral data, and road infrastructure data.” (See at least Chan col. 4 ll. 35-53, col. 5 ll. 40-60, col. 7 l. 62-col. 8 l. 25, col. 9 ll. 16-49, col. 15 l. 54-col. 16 l. 7, col. 32 ll. 21-47, and FIG. 1B, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.” The information transmitted to and received from other vehicles reads on the “connected vehicle data” recited in the claim limitation.
These sections also disclose that the vehicles can send and receive data with “smart infrastructure components,” which could include “a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” The data that is collected by the “smart infrastructure components” and transmitted to the vehicles would read on the “road infrastructure data” recited in the claim limitation.
These sections also disclose keeping track of whether specific drivers choose to follow the travel recommendations to determine the behavior of each specific driver; also disclosed is “the virtual reconstruction of the scenario involving the common cause of the several vehicle collisions at the hazardous area on a driver education virtual simulator (or otherwise programming the driver education simulator to simulate the common cause of several vehicle collisions at a virtual depiction of the location of the vehicle collisions) to teach new drivers to avoid the common cause of the several vehicle collisions.”  Both of these examples of data specific to individual drivers and data that represents common mistakes made by drivers as a whole read on the “human behavioral data” recited in the claim limitation.)
Chan in combination with Nepomuceno does not specifically disclose “wherein the first dataset further comprises… social media data.” However, Baughman does teach this limitation. (See at least Baughman col. 7 l. 57-col. 8 l. 3, col. 11 ll. 12-26, and col. 12 ll. 23-29, which disclose the retrieval of social media data to determine traffic information.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno by using social media data to determine traffic information as taught by Baughman, because this data can be used by a “cognitive collision detection system” in order to predict and prevent collisions. (See at least Baughman col. 4 ll. 38-58 and col. 7 l. 57-col. 8 l. 3.)
Regarding claim 6:
Chan in combination with Nepomuceno and Baughman discloses the “method of claim 5,” and Chan further discloses “wherein the connected vehicle data comprises machine-to-machine communications between the first vehicle and at least a second vehicle.” (See at least Chan col. 7 l. 62-col. 8 l. 25 and col. 9 ll. 16-49, which disclose that the “front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles.”)
Regarding claim 8:
Chan in combination with Nepomuceno and Baughman discloses the “method of claim 5,” and Baughman further discloses “wherein the human behavioral data provides an indication “a cognitive collision detection server that provides a set of cognitive collision detection services to client devices,” including a machine learning service that recognizes collision patterns to predict collisions between vehicles and pedestrians, animals, or objects. The detected patterns that are used to predict collisions between vehicles and pedestrians would read on the “behaviors of pedestrians on the one or more roads” recited in the claim limitation. A disclosed example involves the vehicle system minimizing the damage if it detects that a child has inadvertently placed themselves on a collision course with the vehicle.
These sections also disclose that the “cognitive collision detection system… predicts unexpected collision situations” which include an example in which “a driver of a vehicle may lose control due to a medical problem and suddenly swerve on a head-on collision course with other vehicles.” This scenario reads on providing “an indication of behaviors of drivers on the one or more roads” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno by detecting behavioral patterns of vehicles, drivers, and pedestrians as disclosed by Baughman, because the patterns can be used to predict and prevent collisions. (See at least Baughman col. 4 ll. 38-58.)
Regarding claim 19:
Chan in combination with Nepomuceno discloses the “system of claim 15,” and Chan further discloses “wherein the first dataset further comprises… human behavioral data, and road infrastructure data.” (See at least Chan col. 4 ll. 35-53, col. 5 ll. 40-60, col. 15 l. 54-col. 16 l. 7, col. 32 ll. 21-47, and FIG. 1B, which disclose that the vehicles can send and receive data with “smart infrastructure components,” which could include “a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” The data that is collected by the “smart infrastructure components” and transmitted to the vehicles would read on the “road infrastructure data” recited in the claim limitation.
These sections also disclose keeping track of whether specific drivers choose to follow the travel recommendations to determine the behavior of each specific driver; also disclosed is “the virtual reconstruction of the scenario involving the common cause of the several vehicle collisions at the hazardous area on a driver education virtual simulator (or otherwise programming the driver education simulator to simulate the common cause of several vehicle collisions at a virtual depiction of the location of the vehicle collisions) to teach new drivers to avoid the common cause of the several vehicle collisions.”  Both of these examples of data specific to individual drivers and data that represent common mistakes made by drivers as a whole read on the “human behavioral data” recited in the claim limitation.)
Chan in combination with Nepomuceno does not specifically disclose “wherein the first dataset further comprises social media data.” However, Baughman does teach this limitation. (See at least Baughman col. 7 l. 57-col. 8 l. 3, col. 11 ll. 12-26, and col. 12 ll. 23-29, which disclose the retrieval of social media data to determine traffic information.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno by using social media data to determine traffic information as taught by Baughman, because this data can be used by a “cognitive collision detection system” in 
Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in combination with Nepomuceno and Baughman as applied to claims 5, 9, and 19 above, and further in view of Zhang et al. (US 10,434,935 B1), hereinafter Zhang.
Regarding claim 7:
Chan in combination with Nepomuceno and Baughman discloses the “method of claim 5,” and Baughman further discloses “wherein the social media data comprises content posted online about… conditions that are indicative of risk factors for users of the one or more roads.” (See at least Baughman col. 7 l. 57-col. 8 l. 3, col. 11 ll. 12-26, and col. 12 ll. 23-29, which disclose the retrieval of social media data to determine traffic information such as the weather conditions for the area surrounding a vehicle. The determined weather conditions would read on the “conditions that are indicative of risk factors for users of the one or more roads” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno by using social media data that contains content that is indicative of driving risk factors as disclosed by Baughman, because this information can be used by a “cognitive collision detection system” in order to predict and prevent collisions. (See at least Baughman col. 7 l. 57-col. 8 l. 3.)
Chan in combination with Nepomuceno and Baughman does not specifically disclose “wherein the social media data comprises content posted online about events… that are indicative of risk factors for users of the one or more roads.” However, Zhang does teach this limitation. (See at least Zhang col. 16 l. 61-col. 17 l. 14 and col. 44 ll. 13-27, which disclose that for “external activity information may represent an external activity or event, or an imminent or expected external activity or event, for the current operational environment,” and that the “external activity information may be identified based on received activity information, such as information identified based on social media data, which may include aggregate social media data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno and Baughman by using social media data associated with events that are indicative of risk factors when identifying the operational environment of a vehicle as taught by Zhang, because “the external activity information may indicate that an event, such as a sporting event, a concert, a rally, a parade, or the like, is spatially and temporally proximate to the operational environment, or that other social activity, such as high human activity density, or any other activity or event that may affect the operation of the vehicle within the operational environment.” (See at least Zhang col. 16 l. 61-col. 17 l. 14.)
	Regarding claim 13:
Chan in combination with Nepomuceno discloses the “method of claim 9,” and Chan further discloses the following limitations:
“wherein the first dataset further comprises… human behavioral data, and road infrastructure data.” (See at least Chan col. 4 ll. 35-53, col. 5 ll. 40-60, col. 15 l. 54-col. 16 l. 7, col. 32 ll. 21-47, and FIG. 1B, which disclose that the vehicles can send and receive data with “smart infrastructure components,” which could include “a smart traffic light, a smart road, a smart railroad crossing signal, a smart construction notification sign, a roadside display configured to display messages, a billboard display, a smart bridge, a smart ramp, a smart sign, a parking garage monitoring device, a smart parking lot equipped for wireless communication or data transmission, etc.” The data that is collected by the “smart infrastructure components” and transmitted to the vehicles would read on the “road infrastructure data” recited in the claim limitation.
These sections also disclose keeping track of whether specific drivers choose to follow the travel recommendations to determine the behavior of each specific driver; also disclosed is “the virtual reconstruction of the scenario involving the common cause of the several vehicle collisions at the hazardous area on a driver education virtual simulator (or otherwise programming the driver education simulator to simulate the common cause of several vehicle collisions at a virtual depiction of the location of the vehicle collisions) to teach new drivers to avoid the common cause of the several vehicle collisions.”  Both of these examples of data specific to individual drivers and data that represent common mistakes made by drivers as a whole read on the “human behavioral data” recited in the claim limitation.)
“the road infrastructure data comprising information on one or more structures that contribute to risk factors for users of the one or more roads.” (See at least Chan col. 4 ll. 35-53, col. 10 ll. 50-57, and col. 20 ll. 12-30, which disclose that the “smart infrastructure components” collect data related to “historical vehicle collisions or near collisions,” and the system classifies a hazardous area based on this and based on a risk associated with the structure of the road, such as whether the road includes “an exit ramp, on-ramp, circular traffic pattern, intersection, road construction or daily changing traffic flow, abnormal traffic flow, narrowing number of lanes (such as 5 lanes becoming 4 or even 3 lanes leading to traffic backups), suboptimal road surface resulting from inclement weather conditions on the route ahead, traffic merging from the left or in another abnormal manner, etc.”)
The following limitations are not specifically disclosed by Chan in combination with Nepomuceno, but are taught by Baughman:
“the human behavioral data providing an indication of behaviors of drivers on the one or more roads and behaviors of pedestrians on the one or more roads.” (See at least Baughman col. 4 ll. 38-58, col. 10 ll. 8-50, and col. 11 ll. 1-11, which disclose “a cognitive collision detection server that provides a set of cognitive collision detection services to client devices,” including a machine learning service that recognizes collision patterns to predict collisions between vehicles and pedestrians, animals, or objects. The detected patterns that are used to predict collisions between vehicles and pedestrians would read on the “behaviors of pedestrians on the one or more roads” recited in the claim limitation. A disclosed example involves the vehicle system minimizing the damage if it detects that a child has inadvertently placed themselves on a collision course with the vehicle.
These sections also disclose that the “cognitive collision detection system… predicts unexpected collision situations” which include an example in which “a driver of a vehicle may lose control due to a medical problem and suddenly swerve on a head-on collision course with other vehicles.” This scenario reads on providing “an indication of behaviors of drivers on the one or more roads” as recited in the claim limitation.)
“wherein the first dataset further comprises social media data, the social media data comprising content posted online about… conditions that are indicative of risk factors for users of the one or more roads.” (See at least Baughman col. 7 l. 57-col. 8 l. 3, col. 11 ll. 12-26, and col. 12 ll. 23-29, which disclose the retrieval of social media data to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno by using social media data that contains content that is indicative of driving risk factors and detecting behavioral patterns of vehicles, drivers, and pedestrians as disclosed by Baughman, because the data and patterns can be used by a “cognitive collision detection system” in order to predict and prevent collisions. (See at least Baughman col. 4 ll. 38-58 and col. 7 l. 57-col. 8 l. 3.)
Chan in combination with Nepomuceno and Baughman does not specifically disclose “the social media data comprising content posted online about events… that are indicative of risk factors for users of the one or more roads.” However, Zhang does teach this limitation. (See at least Zhang col. 16 l. 61-col. 17 l. 14 and col. 44 ll. 13-27, which disclose that for a system that identifies the current operation environment for a vehicle, “external activity information may represent an external activity or event, or an imminent or expected external activity or event, for the current operational environment,” and that the “external activity information may be identified based on received activity information, such as information identified based on social media data, which may include aggregate social media data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno and Baughman by using social media data associated with events that are indicative of risk factors when identifying the operational environment of a vehicle as “the external activity information may indicate that an event, such as a sporting event, a concert, a rally, a parade, or the like, is spatially and temporally proximate to the operational environment, or that other social activity, such as high human activity density, or any other activity or event that may affect the operation of the vehicle within the operational environment.” (See at least Zhang col. 16 l. 61-col. 17 l. 14.)
Regarding claim 20:
Chan in combination with Nepomuceno and Baughman discloses the “system of claim 19,” and Chan further discloses that “the road infrastructure data comprises information on one or more structures that contribute to risk factors for users of the one or more roads.” (See at least Chan col. 4 ll. 35-53, col. 10 ll. 50-57, and col. 20 ll. 12-30, which disclose that the “smart infrastructure components” collect data related to “historical vehicle collisions or near collisions,” and the system classifies a hazardous area based on this and based on a risk associated with the structure of the road, such as whether the road includes “an exit ramp, on-ramp, circular traffic pattern, intersection, road construction or daily changing traffic flow, abnormal traffic flow, narrowing number of lanes (such as 5 lanes becoming 4 or even 3 lanes leading to traffic backups), suboptimal road surface resulting from inclement weather conditions on the route ahead, traffic merging from the left or in another abnormal manner, etc.”)
The following limitations are not specifically disclosed by the combination of Chan and Nepomuceno, but are taught by Baughman:
“wherein the social media data comprises content posted online about… conditions that are indicative of risk factors for users of the one or more roads.” (See at least Baughman col. 7 l. 57-col. 8 l. 3, col. 11 ll. 12-26, and col. 12 ll. 23-29, which disclose the retrieval of social media data to determine traffic information such as the weather conditions for the area surrounding a vehicle. The determined weather conditions 
“the human behavioral data provides an indication of behaviors of drivers on the one or more roads and behaviors of pedestrians on the one or more roads.” (See at least Baughman col. 4 ll. 38-58, col. 10 ll. 8-50, and col. 11 ll. 1-11, which disclose “a cognitive collision detection server that provides a set of cognitive collision detection services to client devices,” including a machine learning service that recognizes collision patterns to predict collisions between vehicles and pedestrians, animals, or objects. The detected patterns that are used to predict collisions between vehicles and pedestrians would read on the “behaviors of pedestrians on the one or more roads” recited in the claim limitation. A disclosed example involves the vehicle system minimizing the damage if it detects that a child has inadvertently placed themselves on a collision course with the vehicle.
These sections also disclose that the “cognitive collision detection system… predicts unexpected collision situations” which include an example in which “a driver of a vehicle may lose control due to a medical problem and suddenly swerve on a head-on collision course with other vehicles.” This scenario reads on providing “an indication of behaviors of drivers on the one or more roads” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno by using social media data that contains content that is indicative of driving risk factors and detecting behavioral patterns of vehicles, drivers, and pedestrians as disclosed by Baughman, because the data and patterns can be used by a “cognitive collision detection system” in order to predict and prevent collisions. (See at least Baughman col. 4 ll. 38-58 and col. 7 l. 57-col. 8 l. 3.)
Chan in combination with Nepomuceno and Baughman does not specifically disclose “wherein the social media data comprises content posted online about events… that are indicative of risk factors for users of the one or more roads.” However, Zhang does teach this limitation. (See at least Zhang col. 16 l. 61-col. 17 l. 14 and col. 44 ll. 13-27, which disclose that for a system that identifies the current operation environment for a vehicle, “external activity information may represent an external activity or event, or an imminent or expected external activity or event, for the current operational environment,” and that the “external activity information may be identified based on received activity information, such as information identified based on social media data, which may include aggregate social media data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hazard indication system disclosed by Chan in combination with Nepomuceno and Baughman by using social media data associated with events that are indicative of risk factors when identifying the operational environment of a vehicle as taught by Zhang, because “the external activity information may indicate that an event, such as a sporting event, a concert, a rally, a parade, or the like, is spatially and temporally proximate to the operational environment, or that other social activity, such as high human activity density, or any other activity or event that may affect the operation of the vehicle within the operational environment.” (See at least Zhang col. 16 l. 61-col. 17 l. 14.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662